DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated May 16, 2022 claims 1-20 were pending. Claims 1, 3-7, 10 and 12-16 stood rejected, claims 8-9 and 17-20 were allowed and claims 2 and 11 were objected to.  Claims 1 and 10 have been amended and claims 2 and 11 have been cancelled.  No claims have been added.  Claims 1, 3-10 and 12-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1, 3-7, 10 and 12-16 as being unpatentable over Eberhardt et al. (“ZoKrates – Scalable Privacy-Preserving Off-Chain Computations”, 2018 IEEE International Conference on Internet of Things (IThings) and IEEE Green Computing and Communications (GreenCom) and IEEE Cyber, Physical and Social Computing (CPSCOM) and IEEE Smart Data (SmartData), IEEE, 2018, pages 1084-1091, hereinafter referred to as Eberhardt) in view of Sweeney (“Simple Demographics Often Identify People Uniquely”, Carnegie Mellon University, Data Privacy Working Paper 3. Pittsburgh, 2000, 34 pages) in view of Uchida et al. (WO 2021090764 A1, hereinafter referred to as Uchida, provided in an English translation) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art available are Eberhardt, Sweeney and Uchida (previously cited in the rejection under section 103).  Eberhardt teaches generating code which takes as input one or more details regarding an entity and returns a value based on a match to one or more actual details regarding the entity (I, IV and Figure 2), publishing code to a blockchain (IV) and at least strongly suggests that the code involves an entity (Abstract).  However in Eberhardt the code is then executed within a smart contract on a blockchain (IV on pages 4 and 5, explicitly in the Ethereum protocol) but nothing within Eberhardt either explicitly discloses that the contract is downloaded to a local computer as in the Ethereum environment the contract is meant to execute within the blockchain and not downloaded to a local computer and executed on the local computer.  When taken in conjunction with the claim language that the code that is downloaded is in conjunction with a correspondence to details for an entity and that published code is executed using the details and includes a determination that the entity for which the download corresponds to is the same entity for which the code was published it is clear that Eberhardt does not read on this language as in Eberhardt the details would be sent to the smart contract and the proof would take place on either the main blockchain or off-chain as shown in Figure 1.  Sweeney teaches the generation of a name for a code in the form of de-identified data, but does not correct the deficiency of Eberhardt with regard to the downloading of published code in combination with the execution of the published code and determining that the entity that corresponding to the downloading matches the entity corresponding to the download.  Similarly Uchida describes a separate information bank device that generates the proofs and maintains the information stored by a user which can be proven by the information bank device and provides no teaching or suggestion that the code would be downloaded to a local computer.  Therefore the combination of operations as claimed is not fairly taught or suggested by the prior art.  As such claims 1, 3-10 and 12-20 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685